Citation Nr: 1758882	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether an overpayment of VA compensation benefits in the amount of $4,081.00 was properly created. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to July 1979 and from September 1979 to May 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

After the Veteran reported a change in the status of his dependents on March 15, 2010, the March 25, 2010 administrative decision removed the Veteran's former spouse as his dependent, effective July 1, 2006, based on the date of the Veteran's divorce on June 19, 2006.  The Veteran was informed that he would receive a letter notifying him of the amount he was overpaid as a result of the removal of his former spouse as his dependent.  Following the March 2010 decision, the Veteran was notified in April 2010, via a letter from the Debt Management Center, that he had been overpaid by an amount of $4,081.00.  He was told that he could pay the debt in full or through a monthly debt schedule.  He was also notified that he could dispute the debt and request a waiver.  In May 2010, the Veteran filed a Notice of Disagreement with the validity of the creation of the debt.  The RO furnished the Veteran a Statement of the Case in July 2011, and the Veteran filed a Substantive Appeal (VA Form 9) later in July 2011.

In November 2011, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file. 

This matter was most recently before the Board in February 2014, at which time it was remanded for further development of the record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Briefly, the Veteran contends that he timely notified VA of his divorce to his former spouse in July 2006.  He specifically asserts that he faxed his June 2006 divorce decree to the Detroit RO; to the Education Department at the Buffalo, New York, RO, which was processing his claim for educational benefits; and to the G.I. Bill Educational Department/specialist. See VA Form 9.  He also contends that his G.I. Bill appropriately reflected two dependents (post-2006 divorce) versus the three dependents (pre-2006 divorce).  

As noted in the prior remand, review of the documents associated with the Veteran's compensation claims at the Detroit RO is negative for any evidence that he notified the Detroit RO of his divorce in 2006.  The Board thus directed the RO to obtain the Veteran's education folder from the Education Department at the RO in Buffalo, New York.  

Following the Board's remand, the record contains a series of email responses from the education liaison representative for Department of Veterans Affairs in Detroit, Michigan in which he stated, "I did not see any divorce decree notification document in his file, however I am not authorized to confirm such.  Hence I am forwarding to my CELO for assistance and perhaps intervention from the Buffalo region CELO."  This email is followed up with a response from the St. Louis regional office stating, "We don't have a 686C or a divorce decree in our education file for [the Veteran].  His award shows two dependent children were established in his BDN record prior to his applying for benefits for a school in our jurisdiction." See January 11, 2016, email correspondence from S.N.

The Veteran's representative asserts that the RO failed to comply with the Board's remand instructions by not obtaining his education file. See November 2017 Appellate Brief.  The Board agrees.  As noted in the prior remand, if the Veteran did, in fact, properly/timely notify the Buffalo RO of his change in the status of his dependents (i.e., from three dependents to two dependents) in July 2006 when applying for education benefits, then VA would have been on constructive notice of his divorce to his former spouse.  In the absence of his education records/folder, the Board cannot properly determine whether VA was in constructive notice of the divorce in 2006.  The Board thus finds that remand is again warranted to obtain the Veteran's education folder. Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Make attempts to obtain and associate with the electronic claims folder the Veteran's Education folder, to include the Veteran's 2006 application for VA education benefits/G.I. Bill.  All efforts to obtain these records should be fully documented and a negative response should be provided if no records exist.  The Veteran should also be notified if these records do not exist and/or are unobtainable pursuant to 38 C.F.R. § 3.159 (e).

2. Thereafter, after undertaking any additional development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






